COMBS, Justice
(dissenting).
The writer agrees with the majority holding that the burden of proof was upon the plaintiffs with respect to the issue discussed in the opinion of Chief Justice WALKER.
However, on rehearing, this writer has reached the conclusion, from further study of the record, that the holding of our Supreme Court in State v. Sullivan, 92 S.W. (2d) 228, governs this case, and that as a matter of law appellees are restricted to their field note calls for course and distance, and that therefore judgment should be here rendered for appellants.